United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                                                                     April 15, 2003
                          FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                               No. 02-20530



KATHERINE S. YOUNGBLOOD,
Individually and on behalf of
Youngblood and Associates, PLLC,
formerly known as Youngblood & White PLLC,

                                               Plaintiff-Appellant,

                                   versus

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA; ET AL

                                               Defendants,

THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA,

                                               Defendant-Appellee.




            Appeal from the United States District Court
                 For the Southern District of Texas
                             H-98-CV-1794




Before GARWOOD, JOLLY, and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     We are persuaded that both subject matter jurisdiction in this

case and the appropriateness of the district court order imposing


     *
        Pursuant to 5th Cir. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5th Cir. R. 47.5.4.
sanctions, including the amounts awarded, have been previously

upheld in a previous appeal.   We will not revisit those decisions.

We are also persuaded that the awarded sanctions are enforceable as

a money judgment under Rule 69, FED. R. CIV. PROC.   Finally, we find

no error in the district court order compelling discovery of

certain information relating to fees, given its protection of

privileged information.

     AFFIRMED.




                                 2